ON PETITION FOR REHEARING.
STEWART, J.
A petition for rehearing has been filed on behalf of appellant, and we have examined the same. We find no reason presented in the petition for rehearing except the contention “that the judgment of the lower court enjoins the appellant company from levying an assessment upon 75,750 shares belonging to the respondent.”
Upon the argument of the case originally, the objection now presented was not argued or called particularly to the court’s attention. The only shares of stock involved in the controversy, and against the assessment of which an injunction was issued in the case, was the 66,000 shares secured by Mantle.
The trial court should not have included in the judgment any shares other than the 66,000 shares secured by Mantle, and Finding 27 should be modified by striking out “9,750 shares” of stock named therein, and the judgment should be modified by striking out “75,750 shares” and inserting 66,000 shares, and the injunction should apply to that number of shares and none other.
It is therefore ordered and adjudged that the trial court enter judgment in accordance with the above modification, and incorporate it as a part of the judgment, after striking out the matter mentioned above.
Ailshie, C. J., and Sullivan, J., concur.